Citation Nr: 0520532	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that, in pertinent part, denied the veteran's 
claims of service connection for PTSD and tinnitus.  In March 
2004, a Decision Review Officer of the RO similarly denied 
the veteran's claims.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection for a 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the appeal of the claim for service 
connection for PTSD is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim for service connection for tinnitus 
has been obtained.

2.  The veteran does not have a current diagnosis of 
tinnitus, nor has any tinnitus been related to his active 
service.


CONCLUSION OF LAW

Claimed tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he is entitled to service 
connection for tinnitus, which he claims is the result of his 
military service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

If there is no evidence of a chronic condition during 
service; or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2004).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection requires:  (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Tinnitus

As noted above, the veteran contends that he is entitled to 
service connection for tinnitus.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

Service medical records in this case are negative for 
complaints of tinnitus.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  However, 
there are no medical records on file that indicate that the 
veteran has ever complained of or been diagnosed with 
tinnitus prior to filing his claim for service connection.  
This provides very negative evidence against the veteran's 
claim, as there is no evidence of continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's 
current tinnitus condition, nor is there a current, valid 
diagnosis of a disability, both of which are prerequisites 
for granting service connection.  This provides further 
negative evidence against the veteran's claim.

The veteran contends that his claimed tinnitus condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the present case, the veteran lacks any evidence showing 
that he has a current tinnitus condition that was incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duty to Assist

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in June 2003.  But 
even under Pelegrini, the notices to the appellant informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the appellant correspondence in April 
2003, and a statement of the case in March 2004.  There was 
no harm to the appellant, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD.  The veteran was provided a VA 
examination in May 2003 that provided a contradictory 
opinion.  That examination assigned a diagnosis of anxiety 
disorder, not otherwise specified, and stated that the 
diagnosis conformed to DSM IV.  The examiner further stated 
that, "based on the veteran's records, history and 
evaluations, we consider that he does not fulfills the 
diagnostic criteria for PTSD."  The examiner further stated 
that, "the veteran's incident during service was a psychotic 
reaction that resolved without consequences, nor need of any 
further psychiatric treatment."

However, the examiner also stated that, "the following 
changes in psychosocial functioning and quality of life are 
present following the trauma exposure.  Early retirement 
after 28 years of service in the post office.  Serious 
difficulty in interpersonal relationships, and serious 
difficulty in recreational and leisure activities."  The 
examiner continued that, "the following PTSD symptoms 
interfere with psychosocial functioning and quality of life, 
poor night sleep and nightmares, persistent depressive mood 
and irritability, distressing persistent thoughts about war 
experiences, avoidant behavior interfering in his social 
relations and leisure activities...The condition is chronic, 
accompanied by persistent depressive and anxious mood with a 
poor prognosis."

This medical opinion is confusing.  The multiaxial diagnosis 
does not include PTSD and the examiner states that the 
veteran "does not fulfills the diagnostic criteria for 
PTSD."  However, the examiner then stated that the veteran's 
PTSD symptoms interfere with his psychosocial functioning and 
quality of life and that he has experienced changes following 
trauma exposure.  Because of this discrepancy in the VA 
examination, the Board finds that an additional examination 
is needed to determine whether or not the veteran warrants a 
diagnosis of PTSD or whether any current mental disorder is 
related to his inservice treatment for "combat exhaustion."

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Have the veteran examined by a 
psychologist or psychiatrist who has not 
previously examined him.  The examiner 
should state whether the diagnosis of any 
mental disorder is warranted.  The 
examiner should specifically state 
whether a diagnosis of PTSD pursuant to 
DSM IV is warranted.  In addition, the 
examiner should state whether any current 
mental disorder is related to the 
veteran's inservice treatment for 
"combat exhaustion."

2.  After completing the requested 
action, readjudicate the claim for 
service connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


